UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 November 24, 2015 Date of Report (Date of earliest event reported) KONARED CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 000-55208 99-0366971 (State or other jurisdiction of (Commission (IRS Employer Identification incorporation or File Number) Number) organization) 1101 Via Callejon #200, San Clemente, CA 92673-4230 (Address of principal executive offices) (Zip Code) Phone: (808) 212-1553 (Registrant’s telephone number) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32ndFloor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02 TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On November 24, 2015, the Company made its final payment toward the $500,000 note (the "Note") which had been issued to Solait Corp on June 5, 2015. This payment included principal and accrued interest totaling $257,890 (the "Final Payment") and followed prior payments of principal and accrued interest totaling $251,556 (the "Interim Payment"). The Interim Payment and the Final Payment were both made prior to their respective due dates and the Note is now repaid in full. Upon receipt of the Final Payment from the Company, Solait Corp extinguished a share pledge of 3,333,333 shares of the Company which Shaun Roberts, the Company's Chief Executive Officer, had provided as security for the Note (the "Pledge") and released Mr. Roberts from the Pledge. The Company and Mr. Roberts have no further obligations to Solait Corp with respect to the Note. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KONARED CORPORATION /s/ Shaun Roberts Shaun Roberts President and CEO November 24, 2015
